Exhibit 10.26.5

AMENDMENT NO. 5

TO THE

SYNC GENERATION 2 ON-BOARD NAVIGATION AGREEMENT

BETWEEN

FORD MOTOR COMPANY AND TELENAV, INC.

THIS AMENDMENT NO. 5 (“Amendment”), effective as of March 31, 2011 (“Amendment
Effective Date”) supplements and amends the terms of the SYNC Generation 2
On-Board Navigation Agreement, dated October 12, 2009 (“Agreement”), by and
between Ford Motor Company (“Buyer” or “Ford”), a Delaware corporation with its
principal office at One American Road, Dearborn, Michigan 48126, on behalf of
itself and the Ford Related Companies, and TeleNav, Inc. (“Supplier” or
“TeleNav”), a Delaware corporation with its principal office at 1130 Kifer Road,
Sunnyvale, CA 94086, on behalf of itself and the TeleNav Related Companies.
Capitalized terms not otherwise defined shall have the meanings ascribed to them
in the Agreement.

In consideration of the mutual promises and covenants contained in this
Amendment, the parties agree as follows:

 

1. Agreement, Attachment V: Pricing and Royalty, after Section 2a (Maintenance
and Support Fees), add the following new subsection:

“2b. Map Compilation and Integration Services Fees. Provided Ford pays TeleNav
the following map compilation and integration services fees, TeleNav will
provide the annual map compilation and integration services for the Developed
Software as specified in Attachment IV: Statement of Work [*****] at the prices
listed herein during the Initial Term:

 

Region

  

Annual Map Compilation and Integration Services Fee

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

Any new regions not listed above will be priced separately and mutually agreed
upon by the parties.

Annual map compilation and integration services will begin on the annual
anniversary date of the initial launch date of the Ford Sync Vehicle for each
region, except for [*****] which is estimated to begin on [*****].

After the Initial Term, Ford will be required to pay the fees below for the
applicable map compilation and integration services every time such services are
required:

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

03/24/11   Pg. 1 of 2    



--------------------------------------------------------------------------------

Region

  

Post-Initial Term Annual Map Compilation and Integration Services Fee

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

[*****]

  

[*****]

Ford shall also pay TeleNav the same post-Initial Term fees for any region
listed above if Ford requests an additional map compilation to be performed for
such region more than [*****] (exclusive of the standard annual map
compilation).

Any new regions not listed above will be priced separately and mutually agreed
upon by the parties.

The map compilation and integration services fees above are based on the
Specifications existing as of the Amendment Effective Date, and if such
Specifications should materially change in accordance with Attachment II,
Section 8, the parties will renegotiate such fees in good faith to take account
of such changes.”

Except as modified and amended by this Amendment, the terms of the Agreement are
ratified and confirmed by the parties hereto. This Amendment is incorporated
into and made a part of the Agreement by the parties.

IN WITNESS WHEREOF, the parties have executed this Amendment by their authorized
representatives as of the Amendment Effective Date.

 

FORD MOTOR COMPANY     TELENAV, INC. By:   /s/ Melissa Sheahan     By:   /s/
Douglas S. Miller   (Signature)       (Signature)

Name:   Melissa Sheahan     Name:   Douglas S. Miller   (Printed Name)      
(Printed Name)

Title:   Software Buyer     Title:   Chief Financial Officer

Date:   March 31, 2011     Date:   3/31/11

 

 

[*****] Certain portions denoted with an asterisk have been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

03/24/11   Pg. 2 of 2    